Citation Nr: 0207003	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  97-33 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied entitlement to service 
connection for PTSD.  The RO in Montgomery, Alabama, 
currently has jurisdiction over the case.

The case was most recently before the Board in August 2000, 
when it was remanded to the RO for further development.  The 
requested development has been completed, and the case is 
again before the Board for adjudication.

A personal hearing was held before RO personnel in July 1999.  
A videoconference hearing was held before the undersigned 
Member of the Board in March 2002.  Transcripts of the 
hearing testimony have been associated with the claims file.

As set forth in the decision below, the Board has determined 
that sufficient evidence has been submitted to reopen the 
veteran's claim for service connection for PTSD.   Having 
reopened the claim, the Board is undertaking additional 
development on the issue of entitlement of service connection 
for PTSD pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  In July 1987, the Board denied the veteran's claim of 
entitlement to service connection for PTSD.

2.  Evidence received subsequent to the July 1987 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's July 1987 decision, wherein service 
connection for PTSD was denied, is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

2.  The evidence submitted subsequent to the Board's July 
1987 decision serves to reopen the veteran's claim for 
service connection for PTSD.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
Supp. 2001), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.  VCAA, § 7(a), 
114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  More recently, new regulations were adopted 
to implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to 
reopen the veteran's claim for service connection for PTSD, 
development as to this matter to comply with the VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
20.302, 20.1103 (2001).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim).

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Board notes that new VA regulations have been promulgated 
pertaining to the adjudication of claims to reopen finally 
denied claims by the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  These 
changes are prospective for claims filed on or after August 
29, 2001, and are, accordingly, not applicable in the present 
case.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110.  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).

The stressor may be the result of either a combat or non-
combat experience.  If the claimed stressor is not related to 
combat, the veteran's lay testimony regarding his inservice 
stressors must be corroborated by credible evidence.  Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  However, after-the-
fact medical evidence cannot be used to establish the 
occurrence of the stressor.  Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  Accordingly, service connection may not be 
granted for PTSD based on a diagnosis unsupported by credible 
evidence of an inservice stressor.  On the other hand, if the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).  If the veteran is found to have 
engaged in combat with the enemy, then (and only then), his 
testimony regarding alleged stressors must be accepted as 
conclusive and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," that is, credible, 
and "consistent with the circumstance, conditions, or 
hardships of such service."  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  A claimant's assertions that he or she 
engaged in combat with the enemy are not sufficient, by 
themselves, to establish this fact.  The record must first 
contain recognized military citations or other supportive 
evidence to establish that he engaged in combat with the 
enemy.

In July 1987, the Board denied a claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  The Board's July 1987 decision is final.  See 
38 U.S.C.A. § 7104.  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108.

In April 1996, the veteran filed to reopen his claim for 
PTSD.  In June 1997, the RO denied the claim.  The RO 
mistakenly defined the issue as "service connection for 
PTSD."  However, given the foregoing, and despite the RO's 
denial of this claim as a straightforward claim for service 
connection, the Board must consider the threshold question of 
whether new and material evidence has been submitted to 
reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the Board's July 
1987 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the Board's July 1987 
decision included service personnel records which showed that 
the veteran worked as an Army truck driver, assisting in 
towing disabled vehicles to the repair shop and salvage yard.  
The veteran's DD 214 showed that his awards included the 
National Defense Service Medal, the Vietnam Service Medal and 
the Vietnam Campaign Medal with 60 Device, but did not show 
that he received any commendations or awards which appear to 
be awarded primarily or exclusively for circumstances 
relating to combat, such as the Combat Infantryman Badge, 
Purple Heart, or similar citation.  See 38 C.F.R. § 3.304.  
Service medical records did not show treatment, complaints or 
a diagnosis involving psychiatric symptoms.  Post-service 
medical records, collectively dated between 1975 and 1985, 
included VA outpatient treatment, examination and hospital 
reports.  Although a diagnosis of PTSD was made by an 
examiner at the Augusta VAMC in May 1985, a VA examiner 
concluded in September 1985 that "sufficient material did 
not surface to support a diagnosis of PTSD," and the 
examiner diagnosed the veteran with dysthymic disorder.

Based on this evidence, the Board concluded that "the 
stressor level experienced by the veteran [was] not shown to 
reach the criterion level for a diagnosis of [PTSD] and the 
pattern of symptoms is not that of [PTSD]."  Evidence 
received since the Board's July 1987 decision includes more 
recent VA outpatient treatment records, as well as 
hospitalization and examination reports.  Of particular note, 
treatment records from the Tuscaloosa VAMC, dated from April 
1996 to September 1997, reflect admission into the PTSD 
program and testing consistent with a diagnosis of PTSD.  
Further, a December 1996 VA examination also reflects a 
diagnosis of PTSD; at the time of the examination, the 
veteran reported the traumatic in-service experiences of 
watching his friends killed and killing others himself.  
Further, the veteran provided greater detail with respect to 
his in-service experiences at his July 1999 personal hearing 
and his March 2002 videoconference hearing.  Specifically, he 
testified that he had been subject to enemy fire, was treated 
for a shrapnel injury, and witnessed between fifteen to 
twenty people killed.

The previously discussed diagnoses of PTSD and the additional 
evidence with regard to stressors were not of record at the 
time of the Board's July 1987 decision, are not cumulative, 
and are "new" within the meaning of 38 C.F.R. § 3.156.  The 
Board further finds that this evidence is material, and 
serves to reopen the claim for service connection for PTSD.  
The evidence pertains to the evidentiary defect which was the 
basis for the Board's July 1987 decision.

As the United States Court of Appeals for the Federal Circuit 
pointed out in Hodge v. West, 155 F.3d 1356 (1998), evidence 
is material if it provides "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  The veteran's 
additional evidentiary submissions paint a broader picture of 
his disability picture and must be considered to render a 
fair decision.  Accordingly, the evidence warrants a 
reopening of the claim.


ORDER

The claim for entitlement to service connection for PTSD is 
reopened.  To this extent only, the benefit sought on appeal 
is allowed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

